ORDER

PER CURIAM.
Tatizes Cotton appeals from the judgment of the motion court denying his Rule 24.035 motion for post-conviction relief without an evidentiary hearing. . We have reviewed the briefs of the'parties and the record on appeal and conclude the motion court’s findings and conclusions are not clearly erroneous. Brooks v. State, 242 S.W.3d 705, 708 (Mo.banc 2008). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).